The opinion of the Court was delivered by
Fenner, J.
Defendant was prosecuted for the statutory offense of assaulting another by wilfully shooting at him, under Section 792, R. S. It is assigned as error that the charge should have embraced the words, “ with a dangerous weapon.”
The information follows the exact terms of the statute, adding the word-44 feloniously ” as a prefix to assault.
We think this is sufficient and that it conveys the offense with which the prisoner is charged.
The common sense of prosecuting officers, judges and juries may be relied on to protect persons from imprisonment in the penitentiary for shooting with pop-guns, or like innocent playthings.
Judgment affirmed.